UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                             _____________________

                                  No. 95-50003
                                Summary Calendar
                             _____________________

                        UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                    VERSUS

                               HOMER LYNN HIXON,

                                                       Defendant-Appellant.

      ____________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                           (W-89-CR-96-1)
      _____________________________________________________
                          (June 29, 1995)


Before JONES, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Homer Hixon, pro se, appeals from the denial of 28 U.S.C. §

2255 relief.    We AFFIRM.

                                      I.

     Hixon pleaded guilty to a charge of conspiracy to distribute

amphetamine,    and    was     sentenced,    inter   alia,   to   210   months

imprisonment.   In sentencing Hixon, the district court applied the

career offender guideline, U.S.S.G. § 4B1.1, in light of Hixon's


1
     Local Rule 47.5.1 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that rule, the court has determined that this opinion
should not be published.
two prior state court convictions for delivery of amphetamine. Our

court affirmed his conviction and sentence on direct appeal.

United States v. Hixon, No. 90-8172 (5th Cir. June 7, 1990)

(unpublished).      In 1994, Hixon moved for modification of his

sentence under 28 U.S.C. § 3582, claiming improper application of

the career offender guideline.          The district court, which first

determined that the motion was governed by 28 U.S.C. § 2255, denied

the   motion     initially,    and     again    on   Hixon's       motion    for

reconsideration.

                                      II.

      Hixon    claims   §   2255   relief    based   on   United    States    v.

Bellazerius, 24 F.3d 698, 700-02 (5th Cir.), cert. denied, 115 S.

Ct. 375 (1994), which held that the Sentencing Commission exceeded

its authority under 28 U.S.C. § 994(h) in applying the career

offender guideline to defendants (like Hixon) convicted only of

conspiracy offenses. Hixon concludes that he is entitled to relief

because the career offender guideline cannot be applied to his

conspiracy conviction.

      "Relief under ... § 2255 is reserved for transgressions of

constitutional rights and for a narrow range of injuries that could

not have been raised on direct appeal and would, if condoned,

result in a complete miscarriage of justice."               United States v.

Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).                Our court recently

addressed the precise issue raised by Hixon and held that it is not




                                     - 2 -
cognizable under § 2255.   United States v. Williams, No. 94-50329

(5th Cir. March 27, 1995) (unpublished).2

                               III.

     For the foregoing reasons, the judgement is

                             AFFIRMED.




2
     Because Williams bars Hixon's claim, we need not address the
retroactivity vel non of Bellazerius.

                               - 3 -